PER CURIAM.*
Defendant Charles Tague was charged by bill of information with armed robbery in violation of La.R.S. 14:64.. After trial by jury, he was found guilty as charged and was subsequently sentenced to serve sixty-five years at hard labor without benefit of parole. This Court affirmed the conviction and sentence on appeal. State v. Tague, 372 So.2d 555 (La.1979). The United States Supreme Court granted certiorari, reversed the judgment of this Court, and has remanded the case for further proceedings not inconsistent with its opinion. Tague v. Louisiana, - U.S. -, 100 S.Ct. 652, 62 L.Ed.2d 622 (1980).
The basis for the reversal by the High Court was its holding that an inculpatory statement made by the defendant to the arresting officer and introduced at trial had been obtained in violation of defendant’s rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Since the statement was taken in violation of Miranda, it was inadmissible evidence and the defendant must be afforded a new trial. See, e. g. State v. Menne, 380 So.2d 14 (La.1980); State v. Weedon, 342 So.2d 642 (La.1977); State v. Welch, 337 So.2d 1114 (La.1976).
Accordingly, the conviction and sentence are reversed and set aside, and the case is remanded to the Twenty-fourth Judicial District Court, Parish of Jefferson, for further proceedings not inconsistent with the opinion of the United States Supreme Court and with other provisions of law.

 de la HOUSSAYE, J., not participating.